     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 1 of 43 Page ID #:1



 1      Michael A. Caddell (SBN 249469)
        mac@caddellchapman.com
 2      Cynthia B. Chapman (SBN 164471)
 3      cbc@caddellchapman.com
        Amy E. Tabor (SBN 297660)
 4      aet@caddellchapman.com
        John B. Scofield, Jr. (pro hac vice forthcoming)
 5      jbs@caddellchapman.com
 6      CADDELL & CHAPMAN
        628 East 9th Street
 7      Houston TX 77007-1722
        Tel.: (713) 751-0400
 8      Fax: (713) 751-0906
 9      Attorneys for Plaintiff
10                       IN THE UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
12
         CHRIS KOBIN, individually
13       and on behalf of others
         similarly situated,                     Case No. 2:19-2842
14
15                      Plaintiff,
                                                 CLASS ACTION
                v.                               COMPLAINT
16
17       BIG PICTURE LOANS, LLC,
         ASCENSION                               Date:
18       TECHNOLOGIES, LLC F/K/A                 Time:
         BELLICOSE CAPITAL, LLC,                 Ctrm:
19       MATT MARTORELLO,                        Judge:
20
                        Defendants.
21
22
               COMES NOW, Plaintiff, Chris Korbin (“Plaintiff”), on behalf of himself and
23
        all individuals similarly situated, by counsel, and for his Class Action Complaint
24
        against Defendants, Big Picture Loans, LLC, Ascension Technologies, LLC f/k/a
25
        Bellicose Capital, LLC, and Matt Martorello (collectively “Defendants”), he alleges
26
        as follows:
27
28      CASE NO. 2:19-2842

                                      CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 2 of 43 Page ID #:2



 1                                  I.       INTRODUCTION
 2             1. This case involves the online payday lending industry1, which takes
 3      advantage of desperate Americans needing quick access to money by charging
 4      unconscionably high interest rates, often exceeding 590%. The usury law in
 5      California, similar to statutes across the country, is designed to “protect against the
 6      oppression of debtors through excessive rates of interest charged by lenders.”2
 7      Payday lenders, such as Big Picture Loans, LLC, claim that they are above the law
 8      because they are supposedly wholly-owned by a Native American tribe. However,
 9      lurking in the shadows, there is a complicated corporate management structure
10      attempting to hide the fact that non-tribal members control the lending practices and
11      reap the overwhelming majority of the profits. The purpose of this litigation is to
12      shed light on this criminal enterprise that was established with the intent of evading
13      state lending laws, to return the illegal gains to the exploited borrowers, to obtain
14      statutory damages in accordance with California and federal law, and to enjoin the
15      Defendants from collecting on their illegal loans or otherwise continuing their illegal
16      practices.
17             2. Attempting to insulate themselves from legal liability for their usurious
18      lending practices, Defendants established what is commonly referred to as a “rent-
19
20
        1
21        The term “payday loan” is generally recognized as a loan of short duration, typically two
        weeks coinciding with the borrower’s next payday, at a high rate of interest. Similarly, an
22      installment loan is a small-dollar consumer loan with terms that allow for the repayment
        of the debt over a period of months, generally with bi-weekly or monthly payment terms.
23      Plaintiff may refer to the loans and lending practices at issue in this litigation as “payday
        loans” or “payday lending,” even though the loans to Plaintiff and members of the Class
24      may be more accurately defined as installment loans. Regardless of whether the term
25      “payday loan” or “installment loan” is used hereafter, the lending practices at issue pertain
        to unlicensed loans of less than $5,000 made to California borrowers at interest rates that
26      exceed an annual percentage rate (“APR”) of 12 percent. CAL. CONST., Art. XV, § 1
        (limiting the legal rate of interest to 10%); CAL. CIV. CODE §§ 1916–1, 1916–2 (limiting
27      the maximum legal rate of interest by contract to 12%).
        2
          Sheehy v. Franchise Tax Bd., 84 Cal.App.4th 280, 283, 100 Cal. Rptr. 2d 760 (2000).
28
        CASE NO. 2:19-2842                          −1−

                                         CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 3 of 43 Page ID #:3



 1      a-tribe” business model,3 where a lender associates with a Native American tribe in
 2      an attempt to cloak itself in the privileges and immunities enjoyed by the tribe—or
 3      to create the illusion that it enjoys tribal immunity.
 4             3. In this instance, Defendant Matt Martorello used the Lac Vieux Desert
 5      Band of Lake Superior Chippewa Indians (the “Tribe”) to set up a lending entity
 6      supposedly beyond the reach of state and federal licensing and lending laws. Under
 7      the rent-a-tribe model, Defendants made high-interest loans in the name of Big
 8      Picture Loans, LLC (“Big Picture Loans”), which claims to be owned and operated
 9      by the Tribe. In reality, Martorello’s company, Bellicose Capital, LLC (“Bellicose
10      Capital”), controlled the underwriting, funded the loans, provided customer service,
11      and handled the day-to-day operations of the business.
12             4. Big Picture Loans served as a front to disguise Martorello’s and his
13      company’s roles and to ostensibly shield the scheme by exploiting tribal sovereign
14      immunity. In return for the use of its name to exploit claims of tribal sovereign
15      immunity, the Tribe received about two percent (2%) of the revenue from the loans.4
16             5. In approximately January 2016, Ascension Technologies, LLC
17      (“Ascension Technologies”) acquired Bellicose Capital. Like Big Picture Loans,
18      Ascension Technologies claims to be owned and operated by the Tribe.5 Despite the
19
        3
           The term “rent-a-tribe” has been repeatedly used in federal indictments, actions by
20      attorneys general, and private litigants to describe the subject “scheme” or business model.
        See, e.g., Commonwealth of Pa. v. Think Finance, Inc., Case No. 14-cv-7139, 2016 WL
21      183289 *1, 11 (E.D. Pa. Jan. 14, 2016) (denying motion to dismiss claims that loan
22      servicer’s and its related entities’ lending scheme violated state and federal laws).
        4
           Zeke Faux, Payday Lenders are Changing the Game Ahead of a U.S. Crackdown,
23      Bloomberg (Feb. 4, 2016) (“Bellicose has collected tens of millions of dollars, with the
        tribe       keeping        about        2       percent       of      the       revenue….”).
24      https://bloomberg.com/news/articles/2016-02-04/payday-lenders-are-changing-the-game-
25      ahead-of-a-u-s-crackdown (last visited April 1, 2019).
        5
          This lawsuit challenges Big Picture Loans’ and Ascension Technologies’ anticipated
26      claim that they are an “arm of the Tribe” and thus entitled to the protection of sovereign
        immunity.
27
                Although the doctrine of tribal sovereign immunity may protect the Tribe itself, such
28      tribal sovereignty does not automatically extend to economic subdivisions of a tribe; the
        CASE NO. 2:19-2842                          −2−

                                         CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 4 of 43 Page ID #:4



 1      alleged tribal ownership, Ascension Technologies continues to conduct its business
 2      off of the tribal reservation and generate massive profits for Martorello. In fact,
 3      Ascension Technologies does not employ a single tribal member as an employee and
 4      conducts a significant amount of its illegal operations at its corporate offices in
 5      Atlanta, Georgia. On information and belief, at all times relevant to this litigation,
 6      the Tribe has had no direct control over the income, expenses, or day-to-day
 7      operations of Big Picture Loans, Bellicose Capital, or Ascension Technologies.
 8      Further, on information and belief, the Tribe does not fund the loans or handle the
 9      servicing or collection of the loans.
10             6. From his residence in Los Angeles County, California, Plaintiff, Chris
11      Kobin, received a short-term installment loan in April 2018. Through online
12      application and confirmation by telephone, Mr. Kobin obtained a $500 loan from
13      Big Picture Loans with monthly payments of $280.24. The Big Picture Loans
14      representative did not tell Mr. Kobin that the interest rate for his loan would exceed
15      590%. He was not given the opportunity to consider Big Picture Loans’ agreement
16      and was not informed that it would attempt to set aside his rights under California
17
        Court must determine whether these entities are “analogous to a governmental agency,
18      which should benefit from sovereign immunity” or whether they are more like a
19      “commercial business enterprise, instituted for the purpose of generating profits for [their]
        private owners.” Breakthrough Mgmt. Grp., Inc. v. Chukchansi Gold Casino & Resort, 629
20      F.3d 1173, 1184 (10th Cir. 2010) (citation omitted). Whether an entity is entitled to
        sovereign immunity as an “arm of the Tribe” turns on several factors, including (1) the
21      method of creation of the entity, (2) its purpose, (3) its structure, ownership, and
        management, including the amount of control the tribe has over the entity, (4) the tribe’s
22      intent with respect to the sharing of its sovereign immunity, and (5) the financial
        relationship between the tribe and the entity. U.S., ex rel. Cain v. Salish Kootenai College,
23      Inc., 862 F.3d 939, 944 (9th Cir. 2017) (internal quotations and citations omitted).
24              In addition to the analysis in this Complaint concerning the creation, purpose, and
        business structure of Big Picture Loans and Ascension Technologies, these companies are
25      not entitled to sovereign immunity because the conduct at issue occurred outside of the
        reservation boundaries; the vast majority of the profits from the scheme went to non-tribal
26      participants; the companies are not wholly owned, operated, and/or controlled by the Tribe;
        and the companies were established for the sole purpose of evading state usury laws.
27      Further, extending the protections of tribal immunity to Defendants’ scheme would not
        serve the policies underlying tribal sovereign immunity.
28
        CASE NO. 2:19-2842                          −3−

                                         CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 5 of 43 Page ID #:5



 1      law. Over approximately six months, Mr. Kobin paid a total of $1,665.03 as principal
 2      and interest on the $500 loan.
 3             7. Plaintiff asserts a class claim for Defendants’ violations of California’s
 4      lending statutes. Under California law, unlicensed lenders may not contract to charge
 5      interest rates that exceed an annual percentage rate (“APR”) of 12 percent. CAL.
 6      CONST., Art. XV, § 1 (limiting the legal rate of interest to 10%); CAL. CIV. CODE §§
 7      1916–1, 1916–2 (limiting the maximum legal rate of interest by contract to 12%).
 8      Under California law, a lender must be licensed to make a loan of less than $5,000,
 9      unless the annual interest rate does not exceed 12 percent.
10             8. Defendants’ conduct, as alleged herein, violated the Racketeer Influenced
11      and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961–1968. Defendants
12      acted in concert and conspired with others to repeatedly violate state lending statutes
13      resulting in the collection of an unlawful debt from Plaintiff and the Class members.
14      In violation of the state usury laws, Defendants sought to collect, and did collect on
15      usurious, “unlawful debts” under 18 U.S.C. § 1961(6), specifically Defendants
16      collected debts incurred in “the business of lending money” where the “usurious rate
17      is at least twice the enforceable rate” under state or federal law. Defendants’ acts
18      described herein are unlawful as set forth in 18 U.S.C. § 1962. Plaintiff asserts these
19      claims for violation of RICO on behalf of a Class of all Defendants’ borrowers
20      nationwide and also on behalf of a Subclass of California borrowers.
21             9. In the alternative, Plaintiff also asserts a class claim for Defendants’ unjust
22      enrichment. Defendants were unjustly enriched by their receipt of any payments on
23      the void and uncollectable loans. It would be inequitable for the Defendants to accept
24      or retain the benefit conferred by their unlicensed and usurious lending scheme,
25      namely the collection on illegal loans. Plaintiff asserts these claims for unjust
26      enrichment on behalf of a Class of all Defendants’ borrowers nationwide and also
27      on behalf of a Subclass of California borrowers.
28
        CASE NO. 2:19-2842                        −4−

                                         CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 6 of 43 Page ID #:6



 1             10. In a judgment entered against the Defendants jointly and severally, the
 2      Court should order that the debts at issue are void and that Defendants must repay
 3      the principal and interest to Mr. Kobin, the Classes, and the Subclasses arising out
 4      of Defendants’ loan transactions. Plaintiff further seeks injunctive and/or declaratory
 5      relief in the form of debt forgiveness on all pending and future loans, as well as other
 6      injunctive relief addressed in detail below. Plaintiff also requests the collection of
 7      statutory damages, reasonable attorneys’ fees, and costs to the extent permissible
 8      under state and federal law. See, e.g., CAL. CIV. CODE § 1717.
 9             11. Plaintiff also seeks a declaratory judgment that the choice-of-law, forum
10      selection, tribal dispute resolution, and class action waiver provisions in Big Picture
11      Loans’ loan agreement are void and unenforceable because they violate California
12      law. See, e.g., CAL. FIN. CODE § 22324 (“Any person who contracts for or negotiates
13      in this state a loan to be made outside the state for the purpose of evading or avoiding
14      the provisions of this division is subject to the provisions of this division.”).
15      Additionally, the terms of the loan agreement are void and unenforceable because
16      they are unconscionable and against public policy. CAL. FIN. CODE § 22001 (The
17      purpose of the statute is “[t]o protect borrowers against unfair practices by some
18      lenders, having due regard for the interests of legitimate and scrupulous lenders.”).
19      See also, Brack v. Omni Loan Co., Ltd., 80 Cal. Rptr.3d 275, 285–86,164 Cal. App.
20      4th 1312, 1327 (2008) (holding that California has a fundamental policy interest in
21      applying the terms of the Consumer Financing Law, not the less restrictive laws of
22      another jurisdiction). For example, the loan agreement seeks to disclaim all federal
23      and state laws in favor of “tribal law,” which does not provide the rights or remedies
24      to protect consumers. The choice of law, dispute resolution, and class action waiver
25      provisions offer no forum for a just and fair adjudication of Plaintiff’s rights and
26
27
28
        CASE NO. 2:19-2842                        −5−

                                       CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 7 of 43 Page ID #:7



 1      obligations. These unconscionable provisions also render the loan agreements void
 2      and unenforceable as a matter of public policy.6
 3                           II. JURISDICTION AND VENUE
 4             12. This Court has jurisdiction pursuant to 18 U.S.C. § 1965 and 28 U.S.C.
 5      § 1332(d)(2). Moreover, the Court has supplemental jurisdiction over state law
 6      claims pursuant to 28 U.S.C. § 1367.
 7             13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) as Plaintiff,
 8      Chris Kobin, is a resident of this District and a substantial part of Plaintiff’s claims
 9      and damages occurred in this Division of the Central District of California.
10                                       III. PARTIES
11             14. Plaintiff Chris Kobin is a natural person and resident of Burbank, Los
12      Angeles County, California.
13             15. Defendant Big Picture Loans is a limited liability company doing business
14      as an internet lending website under the domain name www.bigpictureloans.com.
15      Big Picture Loans is the successor in interest of Red Rock Tribal Lending, LLC
16      (“Red Rock”) and Castle Payday (collectively referred to hereafter as “Big Picture
17      Loans”).7 Big Picture Loans does business in Los Angeles County, and throughout
18      the State of California and the United States.
19             16. Defendant Matt Martorello is a natural person and resident of Dallas,
20      Texas and/or Dorado, Puerto Rico. Martorello was the founder and chief executive
21      officer of Bellicose Capital, which Martorello created to make and collect the
22
        6
          For example, in two recent cases, the Fourth Circuit held that similar provisions were
23      unenforceable for violating public policy. Hayes v. Delbert Services Corp., 811 F.3d 666,
        673 (4th Cir. 2016) (“This arbitration agreement fails for the fundamental reason that it
24      purports to renounce wholesale the application of any federal law to plaintiffs’ federal
25      claims.”); see also Dillon v. BMO Harris Bank, N.A., 2017 WL 1903475, at *4 (4th Cir.
        2017) (“[W]e interpret these terms in the arbitration agreement as an unambiguous attempt
26      to apply tribal law to the exclusion of federal and state law.”).
        7
           Castle Payday, We Have Big News! Castle Payday is now Big Picture Loans,
27      https://www.bigpictureloans.com/CastlePaydayRedirectLanding (last visited April 11,
        2019).
28
        CASE NO. 2:19-2842                        −6−

                                        CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 8 of 43 Page ID #:8



 1      usurious loans described herein. Martorello was the architect of the rent-a-tribe
 2      lending scheme and had direct personal involvement in the creation and day-to-day
 3      operations of the illegal enterprise. Martorello does business in Los Angeles County,
 4      and throughout the State of California and the United States.
 5             17. Defendant Ascension Technologies, LLC, f/k/a Bellicose Capital, LLC
 6      (“Ascension Technologies”) is a limited liability company. Bellicose Capital was
 7      formed in approximately 2011 under the laws of the U.S. Virgin Islands and then
 8      Puerto Rico. Based on available evidence, Ascension Technologies’ principal place
 9      of business is in Atlanta, Georgia. On information and belief, Bellicose Capital
10      procured the investment capital, targeted desperate borrowers, serviced the loans,
11      and received the vast majority of the revenue from loans created through Big Picture
12      Loans. In approximately 2016, Martorello transferred, sold, or merged Bellicose
13      Capital into Ascension Technologies, a subsidiary of Tribal Economic Development
14      Holdings, LLC, in an attempt to shield Bellicose Capital’s illegal business practices.
15      Although the nominal ownership of the company changed, Ascension Technologies
16      continues to funnel a significant amount of its income to Martorello and/or other
17      non-tribal members.8 Further, Ascension Technologies operates independent of the
18      Tribe with most of its business services and operations based in Atlanta, Georgia,
19      the Philippines, and Puerto Rico. On information and belief, Ascension
20      Technologies does not employ a single member of the Tribe, and none of the
21      business operations of the company occur on tribal land. Ascension Technologies
22      does business in Los Angeles County, and throughout the State of California and the
23      United States.
24
25
26
        8
          Zeke Faux, Payday Lenders on the Run, Bloomberg Business Week (Feb. 8, 2016)
27      (“Martorello is selling Bellicose to the tribe for just $1.3 million upfront, plus as much as
        $300 million in future payments, depending on how the business does.”).
28
        CASE NO. 2:19-2842                          −7−

                                         CLASS ACTION COMPLAINT
     Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 9 of 43 Page ID #:9



 1                            IV. FACTUAL ALLEGATIONS
 2             18. Plaintiff, Chris Kobin, applied for a short-term installment loan from Big
 3      Picture Loans in April 2018, while at his residence in Los Angeles County,
 4      California.
 5             19. Shortly after completing his online application, a Big Picture Loans
 6      representative called Mr. Kobin, informed him that he was eligible for a $500 loan,
 7      and noted that he would be making payments of $280.24 every month.
 8             20. The Big Picture Loans representative did not explain that the annual
 9      percentage rate for his loan would be 590% or that the anticipated finance charges
10      for his loan would be a total of $1,181.49 (in addition to the repayment of the
11      principal of $500).
12             21. During the same call, the Big Picture Loans representative sent Mr. Kobin
13      an email with an internet link that would enable him to complete the loan application
14      process. The Big Picture Loans representative made sure that Mr. Kobin digitally
15      signed the loan document and returned/submitted it before he got off the phone.
16             22. The Big Picture Loans representative did not explain the terms of the loan
17      agreement and knew that Mr. Kobin could not have read the six-page document
18      during their short call.
19             23. Mr. Kobin was not aware that, according to the terms of his loan, he was
20      purportedly waiving his rights as a California consumer under the loan.
21             24. On or about April 17, 2018, Mr. Kobin received a deposit of $500 into his
22      account from Big Picture Loans or its affiliated company.
23             25. From May through October 2018, Mr. Kobin made a total of $1,665.03 in
24      payments to Big Picture Loans on the $500 loan.
25             26. If the April 2018 loan had been at an APR of 12%, Mr. Kobin would have
26      paid approximately $530 in principal and interest.
27
28
        CASE NO. 2:19-2842                      −8−

                                      CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 10 of 43 Page ID #:10



 1                           V. CLASS ALLEGATIONS
 2   A. California Licensing Requirements, Usury Statutes, and Equitable
 3      Considerations Protect California Residents from Defendants’ Predatory
 4      Lending Practices
 5          27. The State of California has taken aggressive measures to protect its
 6   residents from predatory lending practices.
 7          28. Under California law, a lender is generally prohibiting from contracting
 8   for a loan that exceeds 12 percent interest. CAL. CIV. CODE §§ 1916–1, 1916–2.
 9          29. If a lender willfully makes a loan that charges more than 12% interest, the
10   lender is guilty of “loan-sharking,” a felony offense. CAL. CIV. CODE § 1916–3.
11          30. “When a loan is usurious, the creditor is entitled to repayment of the
12   principal sum only. He is entitled to no interest whatsoever. The attempt to exact the
13   usurious rate of interest renders the interest provisions of a note void.” Hardwick v.
14   Wilcox, 11 Cal. App. 5th 975, 979, 217 Cal.Rptr.3d 883, 886 (2017) (citations
15   omitted).
16          31. California also enacted the California Financing Law (formerly known as
17   the Finance Lenders Law) as a comprehensive statutory structure to regulate
18   consumer loans in the state. The law is to be “liberally construed and applied to
19   promote its underlying purposes and policies,” which include protection against
20   “unfair practices” by lenders and promotion of “fair” lending practices. CAL. FIN.
21   CODE § 22001.
22          32. The California Financing Law allows for lenders to charge higher interest
23   rates for loans if certain prerequisites are met, namely obtaining a lending license.
24   Under section 22100(a), “no person shall engage in the business of a finance lender
25   or broker without obtaining a license from the commissioner”; a “finance lender” is
26   “any person who is engaged in the business of making consumer loans.” CAL. FIN.
27   CODE §§ 22009; 22100.
28
     CASE NO. 2:19-2842                       −9−

                                    CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 11 of 43 Page ID #:11



 1          33. Where an unlicensed lender willfully violates the licensing requirements
 2   of the California Financing Law, any loan made by an unlicensed lender is void, and
 3   the lender has no right to “collect or receive any principal, charges, or recompense
 4   in connection with the transaction.” CAL. FIN. CODE § 22750(b).
 5          34. Even if the Defendants were licensed in California to make consumer
 6   loans, the maximum rate of interest that could be charged under the California
 7   Financing Law would be less than 40%. CAL. FIN. CODE §§ 22303, 22304, 22370.
 8          35. If any amount is willfully charged in excess of the rates permitted under
 9   the California Financing Law, “the contract of loan is void, and no person has any
10   right to collect or receive any principal, charges, or recompense in connection with
11   the transaction.” CAL. FIN. CODE § 22750(a) (emphasis added).
12          36. Additionally, California law provides that if this Court finds as a matter
13   of law that the loan agreement or any clause of the agreement was unconscionable
14   at the time it was made, the Court “may refuse to enforce the contract, or it may
15   enforce the remainder of the contract without the unconscionable clause, or it may
16   so limit the application of any unconscionable clause as to avoid any unconscionable
17   result.” CAL. CIV. CODE § 1670.5(a). A violation of this provision is subject to the
18   remedies specified in the California Financing Law. CAL. FIN. CODE § 22302.
19          37. Additionally, any lender who negotiates in or contracts for a loan in
20   California that supposedly will be made outside of the state for purposes of evading
21   California law is subject to the provisions of the California Financing Law. C AL.
22   FIN. CODE § 22324 (“Any person who contracts for or negotiates in this state a loan
23   to be made outside the state for the purpose of evading or avoiding the provisions of
24   this division is subject to the provisions of this division.”). Additionally, “the
25   requirements of the Finance Lenders Law [now known as the California Financing
26   Law] are matters of fundamental public policy which cannot be waived by way of
27
28
     CASE NO. 2:19-2842                      − 10 −

                                   CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 12 of 43 Page ID #:12



 1   agreement between the parties.” Brack, 164 Cal. App. 4th at 1326, 80 Cal.Rptr.3d at
 2   284.
 3   B. Overview of Defendants’ Enterprise
 4          38. Over the last decade, businesses have sought to evade state lending laws
 5   by entering into ventures with Native American tribes “so they can use tribal
 6   immunity as a shield for conduct of questionable legality.” Michigan v. Bay Mills
 7   Indian Cmty., 134 S. Ct. 2024, 2052 (2014) (Scalia, J., dissenting) (citing Nathalie
 8   Martin & Joshua Schwartz, The Alliance Between Payday Lenders and Tribes: Are
 9   Both Tribal Sovereignty and Consumer Protection at Risk? 69 Wash. & Lee L. Rev.
10   751, 758-759, 777 (2012)).
11          39. Defendant Martorello recognized the exorbitant profits he could achieve
12   by not complying with state usury laws and making high interest loans to desperate
13   and vulnerable consumers, many of whom are California residents.
14          40. Through Bellicose Capital, Martorello established a rent-a-tribe business
15   model with the Tribe. They assisted the Tribe in forming Big Picture Loans (then
16   known as Red Rock) as a “business enterprise” of the Tribe, which then claimed to
17   be “wholly owned” and “operated as an instrumentality of the Tribe.”9
18          41. According to tribal records, “all information and records of Big Picture
19   are confidential,” so the agreements and business operations among Defendants have
20   not yet been fully disclosed. Court filings that have included some of the Defendants’
21   business agreements have been altered to redact information relevant to the business
22   dealings.
23          42. Upon information and belief, the Tribe has had no direct control over the
24   income or expenses of Big Picture Loans.
25
     9
       See, e.g., Lac Vieux Desert Band of Lake Superior Chippewa Indians, Resolution
26   # T2014-066, Approving the Creation of the Wholly Owned and Operated Lending
     Entity—Big         Picture     Loans,      LLC       (Aug.      26,       2014),
27   http://www.lvdtribal.com/pdf/BPL%20Organizing%20Documents.pdf (last viewed April
     1, 2019).
28
     CASE NO. 2:19-2842                      − 11 −

                                   CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 13 of 43 Page ID #:13



 1          43. Although the Tribe holds itself out as the actual lender of the internet
 2   payday loans, the Tribe is merely a front. The Tribe allowed Defendants to use its
 3   name and, in return, received a nominal percentage of the revenue.10 Bellicose
 4   Capital provided the infrastructure and investment capital to market, fund,
 5   underwrite, and collect the loans, including by providing the following services: lead
 6   generation, technology platforms, payment processing, and collection procedures.
 7          44. Moreover, nearly all activities performed on behalf of Big Picture Loans
 8   were performed by officers and employees of Bellicose Capital, now Ascension
 9   Technologies, who were not located on the Lac Vieux Reservation. On information
10   and belief, Bellicose Capital employees were located in Atlanta, Georgia, the Virgin
11   Islands, Puerto Rico, and the Philippines. When Ascension Technologies stepped
12   into the enterprise, it continued to run the operations off of the tribal lands with no
13   employees of the Tribe.
14          45. On information and belief, Bellicose Capital handled the lead generation
15   used to identify and solicit potential consumers.11 Bellicose Capital’s lead generation
16   procedures were developed by Martorello.
17          46. On information and belief, if a consumer called the number on Big
18   Picture’s marketing materials and promotional solicitations, he or she would reach
19
     10
20      Zeke Faux, Payday Lenders on the Run, Bloomberg Business Week (Feb. 8, 2016)
     (“[Matt Martorello’s] company, Bellicose Capital, helps an American Indian tribe in
21   Michigan run websites that offer small loans to the public at annualized interest rates as
     high as 780 percent. Bellicose has collected tens of millions of dollars, with the tribe
22   keeping about 2 percent of the revenue….”).
     11
23      In order to find potential customers, internet lenders pay companies known as “lead
     generators,” which are businesses that collect information on potential consumers to solicit
24   for high-interest loans. Pew Charitable Trust, Fraud and Abuse Online: Harmful Practices
     in     Internet     Payday     Lending      (Oct.    2014),     http://www.pewtrusts.org/-
25   /media/assets/2014/10/payday-lending-
     report/fraud_and_abuse_online_harmful_practices_in_internet_payday_lending.pdf (last
26   visited April 1, 2019). Lead generators pay high fees to several sources, such as consumer
     reporting agencies, to acquire borrower information to determine whether a consumer has
27   ever applied or received an internet loan or whether a consumer may be in need or qualify
     for an additional loan. Id.
28
     CASE NO. 2:19-2842                         − 12 −

                                      CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 14 of 43 Page ID #:14



 1   Ascension Technologies’ call center in the Philippines, which was monitored by
 2   employees in the Virgin Islands and Puerto Rico, all of whom took direction and
 3   instructions from Bellicose Capital and not the Tribe.
 4          47. In 2016, due to various lawsuits against Martorello’s competitors and
 5   anticipated regulation from the Consumer Financial Protection Bureau (“CFPB”),
 6   Martorello transferred or sold Bellicose Capital in an attempt to shield Bellicose
 7   Capital’s illegal business practices. Bellicose was re-branded as Ascension
 8   Technologies, which continues to operate with minimal tribal involvement or benefit
 9   to the Tribe. Though nominally a company owned by the Tribe, Ascension
10   Technologies generates no income for the Tribe.
11          48. As part of the transition of Bellicose Capital’s business enterprise to
12   Ascension Technologies, the Tribe paid Martorello $1.3 million dollars, plus he is
13   entitled to receive as much as $300 million in future payments.12 Through several
14   corporate shells, Martorello is receiving variable, non-regular payments that may
15   total $300 million over the course of seven years, based on the performance of Big
16   Picture Loans. In other words, though he technically does not own either Big Picture
17   or Ascension Technologies, Martorello receives a significant majority of every net
18   dollar earned by Big Picture Loans (and as previously noted, Ascension
19   Technologies does not generate any income for the Tribe). According to a press
20   release by the Tribe, each of the annual payments to Martorello’s company will
21   “build additional equity in its own lending support business.”13 Thus, the Tribe
22   acknowledges that it does not own all of the equity in the company. With the
23   purchase structured so that Martorello’s company continues to receive the majority
24
25
     12
26      Faux, supra notes 4, 8, 10.
     13
           https://www.prnewswire.com/news-releases/lac-vieux-desert-band-of-lake-superior-
27   chippewa-indians-bolsters-tribal-economic-development-portfolio-with-purchase-of-
     bellicose-capital-llc-300210679.html (last visited April 1, 2019).
28
     CASE NO. 2:19-2842                      − 13 −

                                   CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 15 of 43 Page ID #:15



 1   of the profits earned by Big Picture Loans, the Tribe continues to receive only a
 2   modest fee in return for the use of its name.
 3          49. And while it is now purportedly organized under the laws of the Tribe,
 4   Ascension Technologies continues to operate in the same manner and with several
 5   of the same individuals who ran Bellicose Capital-none of whom appear to be
 6   affiliated with the Tribe.
 7          50. Upon information and belief, tribal members do not participate in the day-
 8   to-day operations of Ascension Technologies and have only a minimal role in Big
 9   Picture Loans, and nearly all the activities associated with these companies occurred
10   off the Tribe’s reservation, such as the office management, business development,
11   internet marketing, call centers, payment processing, and servicing of the loans.
12          51. For example, approximately 14 individuals identify Ascension
13   Technologies as their employer on LinkedIn; however, none of these people are
14   located     on       the   reservation.   https://www.linkedin.com/company/ascension-
15   technologies-llc/people/ (last visited April 1, 2019 ).
16          52. The Facebook page for Ascension Technologies lists Atlanta, Georgia as
17   its place of business.
18
19
20
21
22
     https://www.facebook.com/pages/Ascension-Technologies-
23
     LLC/1151747724868477 (last visited April 1, 2019).
24
            53. According to its employees’ LinkedIn pages, Ascension Technologies
25
     conducts its risk analysis, database administration, database development, analytics,
26
27
28
     CASE NO. 2:19-2842                          − 14 −

                                        CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 16 of 43 Page ID #:16



 1   database marketing, strategic marketing, digital marketing, and data analysis in
 2   Atlanta, Georgia. At least two corporate vice presidents work in Atlanta.
 3   https://www.linkedin.com/search/results/people/?facetCurrentCompany=%5B%22
 4   12899424%22%5D (last visited April 1, 2019).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CASE NO. 2:19-2842                     − 15 −

                                   CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 17 of 43 Page ID #:17



 1          54. In Puerto Rico, where Martorello claims a residence, Ascension
 2   Technologies has additional business operations.14 According to the LinkedIn pages
 3   of its employees, corporate office management for Ascension Technologies occurs
 4   from Puerto Rico. Additionally, the company’s predictive modeling, data science,
 5   and compliance testing are conducted in Puerto Rico.
 6          55. Ascension Technologies’ director of business development is located in
 7   Chattanooga, Tennessee, and on his LinkedIn page, he describes the company’s
 8   business as follows:
 9
10
11
12
13
14
15
16
17
18
     https://www.linkedin.com/in/ben-u-63532012/ (last visited April 1, 2019).
19
            56. Ascension Technologies’ vice president of marketing in Atlanta describes
20
     her position as follows:
21
22
23
24
25   14
                      https://www.linkedin.com/search/results/people/?facetCurrentCompany
     =%5B%2212899424%22%5D&keywords=ascension%20technologies%20puerto%20ric
26   o&origin=GLOBAL_SEARCH_HEADER                 (last   visited    April    1,   2019);
     https://www.linkedin.com/search/results/people/?facetCurrentCompany=%5B%2212899
27   424%22%5D&keywords=ascension%20technologies%20manager&origin=GLOBAL_S
     EARCH_HEADER (last visited April 1, 2019).
28
     CASE NO. 2:19-2842                      − 16 −

                                   CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 18 of 43 Page ID #:18



 1
 2
 3
 4
 5
              57. Ascension Technologies’ director of digital marketing in Atlanta
 6
     describes his position at the company as follows:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   https://www.linkedin.com/in/mike-richardson-9048204/ (last visited April 1,
25   2019).
26
              58. None of Ascension Technologies’ employees, referenced above, are
27
     members of the Tribe.
28
     CASE NO. 2:19-2842                     − 17 −

                                   CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 19 of 43 Page ID #:19



 1          59. None of Ascension Technologies’ day-to-day business operations occur
 2   on the Tribe’s reservation.
 3   C. Defendants’ Lending Practices Violated California’s Constitution and
 4      Usury Statutes
 5          60. At all times relevant to Big Picture Loans’ purported loans to Mr. Kobin
 6   and the Classes, California law prohibited the charging of usurious rates of interest.
 7          61. California law has prohibited unlicensed lenders from making loans for
 8   less than $5,000 at interest rates exceeding 12 percent. CAL. FIN. CODE §§ 1916–1,
 9   1916–2.
10          62. Through advertising, marketing, and telephonic communications targeted
11   California consumers for their lending practices, including the loans to Mr. Kobin.
12          63. Under the terms of the standard loan agreement, the interest rates charged
13   by Defendants were significantly greater than the maximum legal rate that can be
14   charged under California law.
15          64. For example, Defendants marketed and made a $500 loan to Chris Kobin
16   with interest at an APR of 590%.
17          65. Accordingly, Plaintiff and the applicable Class are entitled to recover
18   treble the amount of money that was paid in excess of 12% interest. CAL. FIN. CODE
19   § 1916–3. Under this statute, for example, Mr. Kobin is entitled to recover
20   approximately $3,405.09, which is treble his excessive interest payment of
21   approximately $1,135.03.
22   D. Defendants’ Lending Practices Violated the California Financing Law
23          66. At all times relevant to Big Picture Loans’ purported loans to Mr. Kobin
24   and the Class, any loan made to California borrowers without the requisite license is
25   void, and the lender has no right to collect, receive or retain any principal or interest.
26   CAL. FIN. CODE § 22750.
27
28
     CASE NO. 2:19-2842                        − 18 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 20 of 43 Page ID #:20



 1          67. Defendants have never applied to the California Commissioner for a
 2   license permitting them to make loans to California borrowers.
 3          68. Defendants have never had a consumer finance license permitting them to
 4   make loans to California borrowers.
 5          69. Defendants chose California as a place where loans and collection efforts
 6   would ensue and participated in and knew of the actions of the other Defendants in
 7   California.
 8          70. Martorello knew the subject loans were illegal under California law, but
 9   pursued the scheme anyway through Big Picture Loans and Ascension
10   Technologies.
11          71. Through advertising and marketing, Defendants targeted California
12   consumers for their lending practices, including the loans to Mr. Kobin.
13          72. Defendants negotiated and contracted for loans with California residents
14   and now attempt to claim that said loans were made outside the state for the purpose
15   of evading or avoiding the provisions of the California Financing Law.
16          73. “Any person who contracts for or negotiates in this state a loan to be made
17   outside the state for the purpose of evading or avoiding the provisions of this division
18   is subject to the provisions of this division.” CAL. FIN. CODE § 22324.
19          74. Accordingly, Defendants’ loans to California residents are null and void,
20   and it was unlawful for Defendants or any of their affiliated entities to collect or
21   receive any principal or interest on the loans, including the amounts paid by Plaintiff.
22   E. Defendants’       Loan   Agreements,      Including     Choice-of-Law,      Dispute
23      Resolution, and Class Action Waiver Provisions, Are Void and/or
24      Unenforceable
25          75. Because the loans were made and collected without a consumer finance
26   license and charged an interest rate in excess of the maximum rate permitted under
27
28
     CASE NO. 2:19-2842                       − 19 −

                                    CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 21 of 43 Page ID #:21



 1   California law, the agreements are void and unenforceable, and/or Plaintiff and the
 2   Class are entitled to recover treble damages for the excessive interest paid.
 3          76. Defendants’ loan agreement not only violates California’s consumer
 4   lending statutes and the public policy against usurious loans, but it also contains
 5   unconscionable and unenforceable choice of law and forum selection provisions that
 6   seek to disclaim laws and legal rights and ultimately deprive consumers of their day
 7   in court.
 8          77. For example, Defendants’ Loan Agreement with Plaintiff provides:
 9
                    GOVERNING LAW AND FORUM SELECTION:
10                  This Agreement will be governed by the laws of the Lac
11                  Vieux Desert Band of Lake Superior Chippewa Indians
                    (“Tribal law”), including but not limited to the Code as
12                  well as applicable federal law. All disputes shall be solely
13                  and exclusively resolved pursuant to the Tribal Dispute
                    Resolution Procedure set forth in Section 9 of the Code
14                  and summarized below for Your convenience.
15
                    SOVEREIGN IMMUNITY: This Agreement and all
16                  related documents are being submitted by You to Big
17                  Picture Loans, LLC at its office on Tribal land. The Lender
                    is an economic development arm, instrumentality, and
18                  limited liability company wholly owned and operated by
19                  the Tribe. The Tribe is a federally recognized Indian Tribe
                    and is generally immune from suit as a sovereign nation
20                  unless such immunity is waived by the Tribe in accordance
21                  with Tribal law or abrogated by applicable federal law
                    (“tribal sovereign immunity”). Because the Tribe and
22                  Lender are entitled to tribal sovereign immunity, You will
23                  be limited in what claims, if any, You may be able to assert
                    against both the Tribe and Us. To encourage resolution of
24                  consumer complaints as well as provide an authorized
25                  method of dispute resolution for consumers, pursuant to
                    Section 9 of the Code, all complaints lodged, filed, or
26                  otherwise submitted by You or on Your behalf must
27                  follow the Tribal Dispute Resolution Procedure, as
                    described herein.
28
     CASE NO. 2:19-2842                        − 20 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 22 of 43 Page ID #:22



 1                  PRESERVATION OF SOVEREIGN IMMUNITY: It
 2                  is the express intention of the Tribe and Lender, operating
                    as an economic arm-of-the-tribe, to fully preserve, and not
 3                  waive either in whole or in part, exclusive jurisdiction,
 4                  sovereign immunity, and any other rights, titles,
                    privileges, and immunities, to which they are entitled
 5                  including the tribal sovereign immunity of the Tribe and
 6                  Lender. To protect and preserve the rights of the parties,
                    no person may assume a waiver of immunity exists except
 7                  by express written resolution of the Tribe’s Tribal Council
 8                  specifically authorizing such a waiver as required by
                    Article XIII of the Tribe’s Constitution specifically for the
 9                  matter in question.
10
                    TRIBAL DISPUTE RESOLUTION PROCEDURE:
11                  The Tribe has established a Tribal Dispute Resolution
                    Procedure (the “Procedure”) to review and consider any
12
                    and all types of complaints made by you or on your behalf
13                  relating to or arising from this Agreement. . . . The Tribe
                    and Lender intend and require, to the extent permitted by
14
                    Tribal law, that any complaint lodged, filed, or otherwise
15                  submitted by You or on Your behalf to follow the
                    Procedure. Under the Procedure, if You in the course of
16
                    Your otherwise lawful and proper use of Lender’s
17                  business believe Yourself to be harmed by some aspect of
                    the operation of any part of Lender’s business, You must
18
                    direct Your concerns or dispute to Lender in writing. Your
19                  complaint to the Lender shall be considered similar in
                    nature to a petition for redress submitted to a sovereign
20
                    government, without waiver of tribal sovereign immunity
21                  and exclusive jurisdiction, and does not create any binding
                    procedural or substantive rights for a petitioner. The
22
                    Lender will investigate the complaint and respond as soon
23                  as reasonably practicable, but no later than thirty (30) days
24                  from the receipt of Your written complaint. In the event
                    that You are dissatisfied with the Lender’s determination,
25                  You may initiate Formal Dispute Resolution by requesting
26                  an administrative review of Lender’s determination by
                    submitting such request in writing to the Tribal Financial
27                  Services Regulatory Authority (“Authority”), P.O. Box
28                  249, Watersmeet, MI 49969, no later than ninety (90) days
     CASE NO. 2:19-2842                         − 21 −

                                      CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 23 of 43 Page ID #:23



 1              after receiving Lender’s determination. The Authority
 2              may hold an administrative review hearing, if requested by
                You or Us, which will occur within sixty (60) days after
 3              the Authority receives Your written request. The
 4              Authority will send notice to You and Us when a request
                for a hearing is granted or denied. At any such hearing,
 5              You may be represented by legal counsel at Your own
 6              expense. You may appeal an Authority decision and order
                by filing a written petition for review with the Tribal Court
 7              within ninety (90) days after the Authority issued its
 8              decision and order.
     (Kobin Loan Agreement, attached as Exh. 1, at 4–5.)
 9
10          78. Upon information and belief, the governing law and forum selection

11   clauses were template language included in all loan agreements involving Big

12   Picture Loans.

13          79. Defendants’ loan agreement contains unconscionable and unenforceable

14   choice-of-law and forum selection provisions that seek to disclaim federal and state

15   laws in favor of Tribal law.

16          80. Defendants’ choice-of-law provision is unenforceable as a matter of

17   federal law because it purports to disclaim all federal law.

18          81. Defendants’ choice-of-law provision is unenforceable as a matter of

19   California law because it purports to disclaim the application of any state law.

20          82. Likewise, the forum selection clause is also unenforceable because it

21   deprives California borrowers of any forum to bring state or federal law claims.

22          83. The loan agreement disclaims that Plaintiff and the Class have any right

23   to pursue either litigation or arbitration by a neutral third party. (Kobin Loan

24   Agreement, attached as Exh. 1, at 5. (“NO LITIGATION OR ARBITRATION IS

25   AVAILABLE”) (emphasis in original).)

26
27
28
     CASE NO. 2:19-2842                      − 22 −

                                    CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 24 of 43 Page ID #:24



 1          84. Instead, the Tribal Dispute Resolution Procedure only purports to allow
 2   consumers to follow a “Formal Dispute Resolution” with the Tribal Financial
 3   Services Regulatory Authority and the Tribal Court. (Id.)
 4          85. The Tribal Dispute Resolution Procedure states that consumers do not
 5   have “any binding procedural or substantive rights” against Big Picture Loans. (Id.)
 6          86. The Formal Dispute Resolution is a sham because the Tribal Financial
 7   Services Regulatory Authority does not have subject matter jurisdiction to consider:
 8   (1) any claims brought under state or federal law or (2) claims regarding the legality
 9   of the debt. Tribal Fin. Servs. Auth. Comm’n Regs., Reg. 1.1(B)(4), available at
10   http://www.lvdtribal.com/pdf/TFSRA-Regulations.pdf (last visited April 1, 2019).
11          87. Specifically, the Regulations indicate that the Tribal Financial Services
12   Regulatory Authority will not “grant the consumer an opportunity be heard” if the
13   only allegation is that the loan “is illegal in a jurisdiction outside the jurisdiction of
14   the Tribe.” Id., Reg. 1.1(B)(4)(b).
15          88. Further, the Regulations only provide that the Tribal Financial Services
16   Regulatory Authority may “resolve the dispute in favor of the consumer upon a
17   finding that the [tribal entity] violated a law or regulation of the Tribe.” Id., Reg.
18   1.1(B)(4)(c) (emphasis added).
19          89. In addition, even if the Regulations purported to grant the Tribal Financial
20   Services Regulatory Authority jurisdiction to resolve such disputes, controlling
21   Supreme Court precedent holds that tribal courts have no subject matter jurisdiction
22   to adjudicate disputes regarding non-members of the tribe and off-reservation
23   activities. Plains Commerce Bank v. Tong Family Land & Cattle Co., 554 U.S. 316,
24   326 (2008).
25          90. Defendants’ loan agreement even violates Tribal law, which requires that
26   the following provisions must be conspicuous: “Governing Law and Forum
27   Selection,” “Sovereign Immunity,” and “Preservation of Sovereign Immunity.”
28
     CASE NO. 2:19-2842                        − 23 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 25 of 43 Page ID #:25



 1   Specifically, under Tribal law, each of these paragraphs must be included “in bold
 2   or all caps and conspicuously placed.” TRIBAL CONS. FIN. SERVS. REG. CODE §
 3   7.2(a); Tribal Fin. Servs. Auth. Comm’n Regs., Reg. 1.5(B) (emphasis added),
 4   available at http://www.lvdtribal.com/pdf/TFSRA-Regulations.pdf (last visited
 5   April 1, 2019). None of the provisions were conspicuous in the subject loan.
 6             91. Defendants’ governing law clause is unenforceable because it violates
 7   public policy concerns in California and was procured through fraud and
 8   misrepresentations, including that Big Picture Loans was “wholly owned and
 9   operated by the Tribe.”
10             92. These statements were false, misleading, and designed to create the
11   appearance that consumers were doing business with a neutral, government-like
12   entity.
13             93. In reality, the loans were owned, serviced, and/or operated by non-tribal
14   members, including the non-tribal persons employed by Ascension Technologies,
15   who funded the loans, controlled the underwriting, and handled the day-to-day
16   operations of the businesses, including the interactions with consumers and
17   collections.
18             94. Through the Tribal regulatory code and class action waiver provision,
19   Defendants also seek to deprive borrowers of any just and cost-effective means of
20   seeking redress for Defendants’ wrongful acts.
21             95. The Tribal regulatory code prohibits an award of attorneys’ fees or costs
22   to the borrower, if he were to prevail in the Tribe’s formal dispute resolution
23   procedure. TRIBAL CONS. FIN. SERVS. REGULATORY CODE § 9.3(i). Big Picture
24   Loans, on the other hand, is permitted to recover attorneys’ fees and reasonable costs
25   for the collection of a debt. Id., § 7.2(c). This is illegal under California law. CAL.
26   CIV. CODE § 1717(a).
27
28
     CASE NO. 2:19-2842                        − 24 −

                                      CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 26 of 43 Page ID #:26



 1          96. Similarly, the loan agreement seeks to strip Plaintiff of the opportunity to
 2   pursue his claims as a class action. (Kobin Loan Agreement, attached as Exh. 1, at 5
 3   (“All disputes including any Representative Claims against Us and related third
 4   parties shall be resolved by the TRIBAL DISPUTE RESOLUTION PROCEDURE
 5   only on an individual basis with You as provided for pursuant to Tribal law.”)
 6   (emphasis in original).)
 7          97. The class action waiver clause violates Plaintiff’s right to maintain a class
 8   action to redress unfair or deceptive acts or practices in accordance with California
 9   law.
10          98. In essence, Defendants use the forum selection and choice of law clauses
11   to convert the terms of the loan agreement into “a choice of no law clause.” Hayes
12   v. Delbert Servs. Corp., 811 F.3d 666, 675 (4th Cir. 2016).
13   F. Class Definitions
14          99. Plaintiff brings this action on his own behalf and as a class action pursuant
15   to Federal Rule of Civil Procedure 23 for the following Classes and Subclass:
16                  The Class
17                  All persons: (1) who executed a loan with Big Picture
                    Loans, (2) when they resided or were located in California,
18                  (3) where the loan was originated and/or any payment was
19                  made on or after April 12, 2015.

20                  The California Usury Subclass
                    All persons: (1) who executed a loan with Big Picture
21                  Loans, (2) who paid more than the legal rate of interest in
22                  repayment of the loan, (3) when they resided or were
                    located in California, (4) where the loan was originated
23                  and/or any payment was made on or after April 12, 2018.
24
                    The National RICO Class
25                  All persons: (1) who executed a loan with Big Picture
26                  Loans, (2) when they resided or were located in the United
                    States, (3) where the loan was originated and/or any
27                  payment was made on or after April 12, 2015.
28
     CASE NO. 2:19-2842                        − 25 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 27 of 43 Page ID #:27



 1                  The California RICO Subclass
 2                  All persons: (1) who executed a loan with Big Picture
                    Loans, (2) when they resided or were located in California,
 3                  (3) where the loan was originated and/or any payment was
 4                  made on or after April 12, 2015.

 5          100. Numerosity. FED. R. CIV. P. 23(a)(1). Upon information and belief,
 6   Plaintiff alleges that the Class and Subclass members are so numerous that joinder
 7   of all is impractical. The names and addresses of the Class and Subclass members
 8   are identifiable through the internal business records maintained by Defendants, and
 9   the Class and Subclass members may be notified of the pendency of this action by
10   published and/or mailed notice.
11          101. Predominance of Common Questions of Law and Fact. FED. R. CIV.
12   P. 23(a)(2) & (b)(3). Common questions of law and fact exist as to all members of
13   the Classes and Subclasses. These questions predominate over the questions
14   affecting only individual Class members. These common questions include:
15          (a)      whether the choice-of-law, forum selection, dispute resolution,
16                  and/or class action waiver provisions in Defendants’ loan
17                  agreement violate California law, offend public policy interests,
18                  and should be deemed unenforceable;
19          (b)     whether Defendants were licensed to make loans to California
20                  residents;
21          (c)     whether the failure to obtain the license renders the loans to
22                  Plaintiff and the class members void and/or unenforceable;
23          (d)     whether Defendants negotiated and contracted for loans with
24                  California residents and now attempt to claim that said loans
25                  were made outside the state for the purpose of evading or
26                  avoiding the provisions of the California Financing Law;
27
28
     CASE NO. 2:19-2842                        − 26 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 28 of 43 Page ID #:28



 1          (e)     whether Defendants were authorized by California law to charge
 2                  interest at an APR that exceeds 12%;
 3          (f)     whether Defendants’ attempt to charge interest in excess of 12%
 4                  renders the interest provisions of the loan agreements void and
 5                  uncollectible;
 6          (g)     whether Plaintiff and the Usury Subclass are entitled to three
 7                  times the maximum legal rate of interest that could be charged
 8                  under California law;
 9          (h)     whether the maximum legal rate of interest that could be charged
10                  was 12% interest as provided by California law;
11          (i)     whether Defendants’ acts and/or practices in the conduct of
12                  commerce were unfair and/or deceptive;
13          (j)     whether Defendants participated in an enterprise under RICO;
14          (k)     whether the loans to California residents included interest rates
15                  at more than twice the legal maximum APR, in violation of
16                  California usury laws;
17          (l)     whether Plaintiff and the class members conferred a benefit on
18                  Defendants because of their payments of principal and interest
19                  on Defendants’ void and uncollectible loans;
20          (m)     whether Defendants knew or should have known of the benefit
21                  conferred;
22          (n)     whether Defendants retained an unjust benefit because the loan
23                  was void;
24          (o)     whether Defendants violated the elements of 18 U.S.C. §
25                  1962(c), as previously alleged;
26          (p)     whether Defendants entered into a series of agreements to violate
27                  § 1962(c);
28
     CASE NO. 2:19-2842                       − 27 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 29 of 43 Page ID #:29



 1          (q)     whether Defendants conspired or endeavored to collect on an
 2                  unlawful debt through a pattern of racketeering activity; and
 3          (r)     what is the proper recovery for Plaintiff and the Class members
 4                  against each Defendant.
 5          102. Typicality. FED. R. CIV. P. 23(a)(3). Plaintiff’s claims are typical of the
 6   claims of each Class and Subclass member. In addition, Plaintiff is entitled to relief
 7   under the same causes of action as the other members of the Classes and Subclasses.
 8   All are based on the same facts and legal theories.
 9          103. Adequacy of Representation. FED. R. CIV. P. 23(a)(4). Plaintiff is an
10   adequate representative of the Classes and Subclasses because his interests coincide
11   with, and are not antagonistic to, the interests of the members of the Classes and
12   Subclasses he seeks to represent; he has retained counsel competent and experienced
13   in such litigation; and he has prosecuted and intends to continue to prosecute the
14   action vigorously. Plaintiff and his counsel will fairly and adequately protect the
15   interests of the members of the Class. Neither Plaintiff nor his counsel have any
16   interests which might cause them not to vigorously pursue this action.
17          104. Superiority. FED. R. CIV. P. 23(b)(3). Questions of law and fact
18   common to the Class and Subclass members predominate over questions affecting
19   only individual members, and a class action is superior to other available methods
20   for fair and efficient adjudication of the controversy. Litigating the validity and
21   enforceability of each loan agreement would prove burdensome and expensive. It
22   would be virtually impossible for members of the Classes and Subclasses
23   individually to effectively redress the wrongs done to them. Even if the members of
24   the Classes and Subclasses themselves could afford such individual litigation, it
25   would be an unnecessary burden on the courts. Furthermore, individualized litigation
26   presents a potential for inconsistent or contradictory judgments and increases the
27   delay and expense to all parties and to the court system presented by the legal and
28
     CASE NO. 2:19-2842                       − 28 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 30 of 43 Page ID #:30



 1   factual issues raised by Defendants’ conduct. By contrast, the class action device
 2   will result in substantial benefits to the litigants and the Court by allowing the Court
 3   to resolve numerous individual claims based upon a single set of proof in a case.
 4          105. Injunctive Relief Appropriate for the Class. FED. R. CIV. P. 23(b)(2).
 5   Class certification is also appropriate because Defendants have acted on grounds
 6   generally applicable to the Classes and Subclasses, making appropriate equitable,
 7   injunctive relief with respect to Plaintiff and the class members. Plaintiff, the
 8   Classes, and Subclasses seek an injunction prohibiting Defendants from collecting
 9   any further amounts from consumers in connection with their loans, requiring
10   Defendants to provide notice to consumers that the loans are unenforceable, and
11   requiring Defendants to delete any derogatory reporting on tradelines to the credit
12   bureaus or other consumer reporting agencies, as well as ordering Defendants to
13   divest themselves of any interest in any enterprise pled herein, including the receipt
14   of racketeering profits; prohibiting Defendants from continuing to engage in any
15   enterprise pled herein; and ordering the dissolution of each Defendant that has
16   engaged in any enterprise pled herein.
17                            VI. CAUSES OF ACTION
18
                    COUNT ONE – DECLARATORY JUDGMENT
19
            106. Plaintiff incorporates each of the allegations in the preceding
20
     paragraphs as if restated here.
21
            107. Defendants’ loan agreement contains illegal and unconscionable choice
22
     of law, forum selection, class action waiver, and dispute resolution provisions that
23
     violate California law and are void and unenforceable for public policy concerns.
24
            108. The dispute is a justiciable matter that is not speculative, and a
25
     resolution by this Court will determine the rights and interests of the parties to the
26
     Loan Agreement as well as the validity, if any, of the choice of law, forum selection,
27
     class action waiver, and dispute resolution provisions.
28
     CASE NO. 2:19-2842                        − 29 −

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 31 of 43 Page ID #:31



 1          109. Pursuant to 28 U.S.C. § 2201, there is an actual justiciable controversy,
 2   and a declaratory judgment is the appropriate mechanism for resolving the validity
 3   and enforceability of the Loan Agreement.
 4          110. Accordingly, Plaintiff, on behalf of himself and all others similarly
 5   situated, seeks a declaratory judgment that the choice of law, forum selection, class
 6   action waiver, and dispute resolution provisions are void and unenforceable as to
 7   California residents because such terms (a) violate California law, (b) are
 8   unenforceable because tribal authorities have no jurisdiction to adjudicate the
 9   relevant disputes, and (c) are unconscionable and contrary to matters of public
10   policy.
11
     COUNT TWO – VIOLATIONS OF CALIFORNIA FINANCING LAW
12
                               CAL. FIN. CODE §§ 22001, et seq.
13
            111. Plaintiff incorporates each of the allegations in the preceding
14
     paragraphs as if restated here.
15
            112. Defendants made loans to California consumers even though they are
16
     not licensed by the applicable authority to make loans in the State of California.
17
            113. Defendants’ unlicensed lending to California consumers was, and
18
     remains, a violation of California consumer protection laws.
19
            114. Plaintiff and the Class Members seek a declaratory judgment that the
20
     loans are void and unenforceable as a matter of law. The dispute is a justiciable
21
     matter that is not speculative, and a resolution by this Court will determine the rights
22
     and interests of the parties to the loan agreement. Pursuant to 28 U.S.C. § 2201, there
23
     is an actual justiciable controversy, and a declaratory judgment is the appropriate
24
     mechanism for resolving the validity and enforceability of the Loan Agreement.
25
            115. Because the loans at issue are void and unenforceable, Plaintiff and the
26
     Class request that the Court enter judgment against the Defendants jointly and
27
     severally for the recovery of all principal and interest paid to the Defendants under
28
     CASE NO. 2:19-2842                        − 30 −

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 32 of 43 Page ID #:32



 1   the terms of the illegal loans. Plaintiff further seeks the recovery of attorneys’ fees
 2   and costs as well as all other relief which may be due and owing under California
 3   law.
 4          116. Additionally, Plaintiff and the Class request that the Court permanently
 5   enjoin Defendants from the unlicensed practice of lending less than $5,000 to
 6   California borrowers, including but not limited to:
 7
                   1. engaging in any business, in whatever form transacted,
 8                    including but not limited to by mail, electronic means,
 9                    the Internet, or telephonic means, that consists in whole
                      or in part of making, offering, arranging, or acting as an
10                    agent in the making of loans of less than $5,000.00 at an
11                    interest rate that exceeds 12% APR in the State of
                      California;
12
13                 2. advertising, marketing, or soliciting in the State of
                      California for a business that consists in whole or in part
14                    of making, offering, arranging, or acting as an agent in
15                    the making of loans of less than $5,000.00 at an interest
                      rate that exceeds 12% APR through any media,
16                    including but not limited to the Internet, television,
17                    print, and radio;

18                 3. collecting or attempting to collect payment of interest or
                      principal pursuant to any loan agreement with any
19
                      person in the State of California for a loan of less than
20                    $5,000.00 at an interest rate that exceeds 12% APR;
21                 4. enforcing or attempting to enforce any loan agreement
22                    for a loan of less than $5,000.00 or less at an interest
                      rate that exceeds 12% APR with any person in the State
23                    of California in any court or other tribunal, including
24                    but not limited to the Tribal authority of the Lac Vieux
                      Desert Band of Lake Chippewa Indians; and
25
                          selling or assigning to any third party any agreement for
26
                          a non-mortgage loan of less than $5,000.00 at an interest
27                        rate that exceeds 12% APR between any Defendant and
                          any person residing in the State of California.
28
     CASE NO. 2:19-2842                           − 31 −

                                         CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 33 of 43 Page ID #:33



 1
            117. Plaintiff further requests the Court enter an injunction prohibiting
 2
     Defendants from collecting any further amounts from California consumers in
 3
     connection with their loans of less than $5,000.00 at an interest rate that exceeds
 4
     12% APR, requiring Defendants to provide notice to consumers that the loans are
 5
     unenforceable, and requiring Defendants to delete any derogatory reporting on
 6
     tradelines to the credit bureaus or other consumer reporting agencies.
 7
 8      COUNT THREE – VIOLATION OF CALIFORNIA USURY LAW
 9                            CAL. FIN. CODE §§ 1916-1, et seq.
10          118. Plaintiff incorporates each of the allegations in the preceding
11   paragraphs as if restated here.
12          119. In their loans to California consumers, Defendants charged and
13   collected interest at a rate greater than the maximum legal rate of interest under
14   California law.
15          120. Plaintiff and the Class Members seek a declaratory judgment that
16   interest payments at a rate in excess of the maximum allowable rate of interest are
17   unenforceable as a matter of law. The dispute is a justiciable matter that is not
18   speculative, and a resolution by this Court will determine the rights and interests of
19   the parties to the loan agreement. Pursuant to 28 U.S.C. § 2201, there is an actual
20   justiciable controversy, and a declaratory judgment is the appropriate mechanism for
21   resolving the validity and enforceability of the Loan Agreement.
22          121. Because the loans at issue are unenforceable, Plaintiff and the Class
23   request that the Court enter judgment against the Defendants jointly and severally
24   for the recovery of treble damages for all interest paid to the Defendants in excess
25   of 12% APR under the terms of the illegal loans. Plaintiff further seeks the recovery
26   of attorneys’ fees and costs as well as all other relief which may be due and owing
27   under California law.
28
     CASE NO. 2:19-2842                        − 32 −

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 34 of 43 Page ID #:34



 1          122. Additionally, Plaintiff and the Class request that the Court permanently
 2   enjoin Defendants from the practice of lending to California borrowers, including
 3   but not limited to:
 4
                   1. engaging in any business, in whatever form transacted,
 5                    including but not limited to by mail, electronic means,
 6                    the Internet, or telephonic means, that consists in whole
                      or in part of making, offering, arranging, or acting as an
 7                    agent in the making of loans at an interest rate that
 8                    exceeds 12% APR in the State of California;
 9                 2. advertising, marketing, or soliciting in the State of
10                    California for a business that consists in whole or in part
                      of making, offering, arranging, or acting as an agent in
11                    the making of loans at an interest rate that exceeds 12%
12                    APR through any media, including but not limited to the
                      Internet, television, print, and radio;
13
                   3. collecting or attempting to collect payment of interest at
14
                      an interest rate that exceeds 12% APR pursuant to any
15                    loan agreement with any person in the State of
                      California;
16
17                 4. enforcing or attempting to enforce any loan agreement
                      for a loan at an interest rate that exceeds 12% APR with
18                    any person in the State of California in any court or
19                    other tribunal, including but not limited to the Tribal
                      authority of the Lac Vieux Desert Band of Lake
20                    Chippewa Indians; and
21
                   5. selling or assigning to any third party any agreement for
22                    a non-mortgage loan at an interest rate that exceeds 12%
                      APR between any Defendant and any person residing in
23
                      the State of California.
24
            123. Plaintiff further requests the Court enter an injunction prohibiting
25
     Defendants from collecting any further amounts from California consumers in
26
     excess of the principal of the loan and interest rate that does exceed 12% APR.
27
28
     CASE NO. 2:19-2842                        − 33 −

                                      CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 35 of 43 Page ID #:35



 1        COUNT FOUR – VIOLATIONS OF RICO, 18 U.S.C. § 1962(C)
 2                                  NATIONAL RICO CLASS
 3          124. Plaintiff incorporates each of the allegations in the preceding
 4   paragraphs as if restated here.
 5          125. At all relevant times, Big Picture Loans, LLC, Ascension Technologies,
 6   LLC f/k/a Bellicose Capital, LLC, and Matt Martorello were members and
 7   associates of an internet payday lending enterprise, whose members and associates
 8   engaged in the collection of unlawful debt.
 9          126. The Defendants, including their leadership, membership, and
10   associates, constitute an “enterprise” as that term is defined in 18 U.S.C. § 1961(4)
11   - that is, a group of individuals and entities associated in fact.
12          127. The enterprise is engaged in, and its activities affect, interstate
13   commerce. The Defendants’ leadership is based in Atlanta, Georgia, Denver,
14   Colorado, Chattanooga, Tennessee, and other locations as addressed in preceding
15   paragraphs. Defendants’ enterprise operates throughout the United States, as well as
16   in Puerto Rico and the Philippines. Additionally, Defendant Big Picture Loans
17   claims to do business on Tribal lands.
18          128. The Defendants work together as an ongoing organization whose
19   members function as a continuing unit for a common purpose of achieving the
20   enterprise’s objectives, namely the enrichment of the Defendants through the
21   advancement and collection of unlawful, usurious loans to desperate,
22   unsophisticated borrowers.
23          129. As alleged above, Defendants, along with other participants not yet
24   known to Plaintiff, violated § 1962(c) of RICO through the “collection of unlawful
25   debt.” 18 U.S.C. § 1962(c).
26          130. RICO defines “unlawful debt” as a debt which was incurred in
27   connection with “the business of lending money or a thing of value at a rate usurious
28
     CASE NO. 2:19-2842                        − 34 −

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 36 of 43 Page ID #:36



 1   under State or Federal law, where the usurious rate is at least twice the enforceable
 2   rate.” 18 U.S.C. § 1961(6).
 3          131. The means and methods by which the Defendants and other members
 4   and associates conducted and participated in the conduct of the affairs of the
 5   enterprise was and continues to be the operation, direction, and control of the payday
 6   loan company in the business of lending money at usurious rates under the laws of
 7   numerous states, including California, where the usurious rates charged were at least
 8   twice the enforceable rate. Defendants were directly and materially involved in this
 9   intentional misconduct. They knew the subject loans were illegal under California
10   law, but they actively participated in the solicitation of borrowers and the illegal
11   lending enterprise anyway.
12          132. All of the loans made and collected by Defendants included an interest
13   rate far in excess of twice the enforceable rate.
14          133. In operating and conducting the affairs of the enterprise, the Defendants
15   used proceeds from the collection of unlawful debt to further the operations and
16   objectives of the enterprise.
17          134. The predicate acts of collection of unlawful debt are described herein
18   and in particular in paragraphs 27-37 and 60-98 herein. The debts incurred by
19   Plaintiff and all other members of the National RICO Class are unlawful and
20   unenforceable.
21          135. The Defendants’ leadership, management, and participation in the
22   enterprise began at some point as early as 2011, following the formation of Red Rock
23   Tribal Lending, LLC, continued with the formation of Defendant Big Picture Loans
24   in 2016, continues to date, and will occur repeatedly in the future to the detriment of
25   consumers.
26          136. Plaintiff and the National RICO Class members were injured as a result
27   of Defendants’ violations of 18 U.S.C. § 1962(c). In particular, Plaintiff and the
28
     CASE NO. 2:19-2842                       − 35 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 37 of 43 Page ID #:37



 1   National RICO Class have been deceived, coerced, and harassed to pay extortionate
 2   and usurious interest, as well as the principal, on unlawful debts. Accordingly, as a
 3   direct and proximate cause of their violations of RICO, Defendants are jointly and
 4   severally liable to Plaintiff and the putative members of the National RICO Class for
 5   their actual damages, treble damages, costs, and attorneys’ fees pursuant to 18
 6   U.S.C. § 1964(c).
 7
          COUNT FIVE – VIOLATIONS OF RICO, 18 U.S.C. § 1962(D)
 8
                                    NATIONAL RICO CLASS
 9
            137. Plaintiff incorporates each of the allegations in the preceding
10
     paragraphs as if set forth here.
11
            138. Beginning as early as 2011, Defendants, as persons employed by and
12
     associated with the aforementioned payday lending enterprise, along with other
13
     participants not yet known to Plaintiff, violated 18 U.S.C. § 1962(d) by willfully and
14
     knowingly conspiring and entering into a series of agreements to violate § 1962(c)
15
     and usury laws nationwide-that is, to conduct and participate, directly and indirectly,
16
     in the collection of unlawful debt. In addition, Defendants knowingly entered into
17
     agreements to facilitate the development and management of the enterprise and
18
     engaged in overt acts to further the business interests of the enterprise.
19
            139. Defendants, along with other participants not yet known to Plaintiff,
20
     violated § 1962(d) of RICO by entering into a series of agreements to violate 18
21
     U.S.C. § 1962(c). These agreements, include, inter alia: (a) agreements between and
22
     among Defendants, including their predecessors in interest, Red Rock Tribal
23
     Lending, LLC and Bellicose Capital, to create the necessary legal frameworks and
24
     entities to conduct the affairs of the lending enterprise; (b) agreements between and
25
     among Defendants to provide the necessary funds to conduct and expand the affairs
26
     of the lending enterprise; (c) agreements between and among Defendants to
27
     investigate and solicit investors in furtherance of the affairs of the lending enterprise;
28
     CASE NO. 2:19-2842                        − 36 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 38 of 43 Page ID #:38



 1   (d) agreements between and among Defendants to generate high-interest loans to
 2   desperate borrowers, including residents of California; (e) agreements between and
 3   among Defendants to refinance the lending enterprise, including the agreement for
 4   the acquisition of Bellicose Capital and the continued payments to Martorello; and
 5   (f) agreements between and among the Defendants and unknown third parties to
 6   further conduct the affairs of the Defendants’ lending enterprise.
 7          140. Each of the agreements identified in the preceding paragraph
 8   contemplated that a conspirator would commit at least one collection of unlawful
 9   debt in the conduct and furtherance of the affairs of the enterprise.
10          141. As a result of Defendants’ participation in the enterprise and violations
11   of RICO, Defendants are jointly and severally liable to Plaintiff and the National
12   RICO Class members for their actual damages, treble damages, costs, and attorneys’
13   fees pursuant to 18 U.S.C. § 1964(c).
14
           COUNT SIX – VIOLATIONS OF RICO, 18 U.S.C. § 1962(C)
15
                                 CALIFORNIA RICO SUBCLASS
16
            142. Plaintiff incorporates each of the allegations in the preceding
17
     paragraphs as if restated here.
18
            143. At all relevant times, Big Picture Loans, LLC, Ascension Technologies,
19
     LLC f/k/a Bellicose Capital, LLC, and Matt Martorello were members and
20
     associates of an internet payday lending enterprise, whose members and associates
21
     engaged in the collection of unlawful debt.
22
            144. The Defendants, including their leadership, membership, and
23
     associates, constitute an “enterprise” as that term is defined in 18 U.S.C. § 1961(4)
24
     - that is, a group of individuals and entities associated in fact.
25
            145. The enterprise is engaged in, and its activities affect, interstate
26
     commerce. The Defendants’ leadership is based in Atlanta, Georgia, Denver,
27
     Colorado, Chattanooga, Tennessee, and other locations as addressed in preceding
28
     CASE NO. 2:19-2842                        − 37 −

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 39 of 43 Page ID #:39



 1   paragraphs. Defendants’ enterprise operates throughout the United States, including
 2   the Central District of California, as well as in Puerto Rico and the Philippines.
 3   Additionally, Defendant Big Picture Loans claims to do business on Tribal lands.
 4          146. The Defendants work together as an ongoing organization whose
 5   members function as a continuing unit for a common purpose of achieving the
 6   enterprise’s objectives, namely the enrichment of the Defendants through the
 7   advancement and collection of unlawful, usurious loans to desperate,
 8   unsophisticated borrowers.
 9          147. As alleged above, Defendants, along with other participants not yet
10   known to Plaintiff, violated § 1962(c) of RICO through the “collection of unlawful
11   debt.” 18 U.S.C. § 1962(c).
12          148. RICO defines “unlawful debt” as a debt which was incurred in
13   connection with “the business of lending money or a thing of value at a rate usurious
14   under State or Federal law, where the usurious rate is at least twice the enforceable
15   rate.” 18 U.S.C. § 1961(6).
16          149. The means and methods by which the Defendants and other members
17   and associates conducted and participated in the conduct of the affairs of the
18   enterprise was and continues to be the operation, direction, and control of the payday
19   loan company in the business of lending money at usurious rates under the laws of
20   numerous states, including California, where the usurious rates charged were at least
21   twice the enforceable rate. Defendants were directly and materially involved in this
22   intentional misconduct. They knew the subject loans were illegal under California
23   law, but they actively participated in the solicitation of borrowers and the illegal
24   lending enterprise anyway.
25          150. All of the loans made to California residents and collected by
26   Defendants included an interest rate far in excess of twice the enforceable rate in
27   California.
28
     CASE NO. 2:19-2842                      − 38 −

                                   CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 40 of 43 Page ID #:40



 1          151. In operating and conducting the affairs of the enterprise, the Defendants
 2   used proceeds from the collection of unlawful debt to further the operations and
 3   objectives of the enterprise.
 4          152. The predicate acts of collection of unlawful debt are described herein
 5   and in particular in paragraphs 27-37 and 60-98 herein. The debts incurred by
 6   Plaintiff and all other members of the California RICO Subclass are unlawful and
 7   unenforceable.
 8          153. The Defendants’ leadership, management, and participation in the
 9   enterprise began at some point as early as 2011, following the formation of Red Rock
10   Tribal Lending, LLC, continued with the formation of Defendant Big Picture Loans
11   in 2016, continues to date, and will occur repeatedly in the future to the detriment of
12   California consumers.
13          154. Plaintiff and the California RICO Subclass members were injured as a
14   result of Defendants’ violations of 18 U.S.C. § 1962(c). In particular, Plaintiff and
15   the California RICO Subclass have been deceived, coerced, and harassed to pay
16   extortionate and usurious interest, as well as the principal, on unlawful debts.
17   Accordingly, as a direct and proximate cause of their violations of RICO, Defendants
18   are jointly and severally liable to Plaintiff and the putative members of the California
19   RICO Subclass for their actual damages, treble damages, costs, and attorneys’ fees
20   pursuant to 18 U.S.C. § 1964(c).
21
         COUNT SEVEN – VIOLATIONS OF RICO, 18 U.S.C. § 1962(D)
22
                                CALIFORNIA RICO SUBCLASS
23
            155. Plaintiff incorporates each of the allegations in the preceding
24
     paragraphs as if set forth here.
25
            156. Beginning as early as 2011, Defendants, as persons employed by and
26
     associated with the aforementioned payday lending enterprise, along with other
27
     participants not yet known to Plaintiff, violated 18 U.S.C. § 1962(d) by willfully and
28
     CASE NO. 2:19-2842                       − 39 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 41 of 43 Page ID #:41



 1   knowingly conspiring and entering into a series of agreements to violate § 1962(c)
 2   and California’s usury laws-that is, to conduct and participate, directly and
 3   indirectly, in the collection of unlawful debt. In addition, Defendants knowingly
 4   entered into agreements to facilitate the development and management of the
 5   enterprise and engaged in overt acts to further the business interests of the enterprise.
 6          157. Defendants, along with other participants not yet known to Plaintiff,
 7   violated § 1962(d) of RICO by entering into a series of agreements to violate 18
 8   U.S.C. § 1962(c). These agreements, include, inter alia: (a) agreements between and
 9   among Defendants, including their predecessors in interest, Red Rock Tribal
10   Lending, LLC and Bellicose Capital, to create the necessary legal frameworks and
11   entities to conduct the affairs of the lending enterprise; (b) agreements between and
12   among Defendants to provide the necessary funds to conduct and expand the affairs
13   of the lending enterprise; (c) agreements between and among Defendants to
14   investigate and solicit investors in furtherance of the affairs of the lending enterprise;
15   (d) agreements between and among Defendants to generate high-interest loans to
16   desperate borrowers, including residents of California; (e) agreements between and
17   among Defendants to refinance the lending enterprise, including the agreement for
18   the acquisition of Bellicose Capital and the continued payments to Martorello; and
19   (f) agreements between and among the Defendants and unknown third parties to
20   further conduct the affairs of the Defendants’ lending enterprise.
21          158. Each of the agreements identified in the preceding paragraph
22   contemplated that a conspirator would commit at least one collection of unlawful
23   debt in the conduct and furtherance of the affairs of the enterprise.
24          159. As a result of Defendants’ participation in the enterprise and violations
25   of RICO, Defendants are jointly and severally liable to Plaintiff and the California
26   RICO Subclass members for their actual damages, treble damages, costs, and
27   attorneys’ fees pursuant to 18 U.S.C. § 1964(c).
28
     CASE NO. 2:19-2842                        − 40 −

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 42 of 43 Page ID #:42



 1                    COUNT EIGHT – UNJUST ENRICHMENT
 2          160. Plaintiff incorporates each of the allegations in the preceding
 3   paragraphs as if restated here.
 4          161. The loans made by Defendants to Plaintiff and the Class members were
 5   void and illegal.
 6          162. Plaintiff and the Class members conferred a benefit on Defendants
 7   when they repaid principal and interest on the void and usurious loans;
 8          163. Defendants knew of the benefit; and Defendants have been unjustly
 9   enriched through their receipt of any amounts in connection with the unlawful loans.
10          164. The equitable doctrine against unjust enrichment also applies in this
11   context because of the importance of the public policies against usury, because the
12   refusal to enforce the terms of the loans would further the public policies, because
13   of the gravity of the misconduct at issue, because of the materiality of the interest
14   rate provisions to the rest of the loan agreement, and because of the impact of the
15   remedy on the parties’ rights and duties.
16          165. Accordingly, Plaintiff seeks to recover from Defendants, jointly and
17   severally, all principal and interest repaid on Defendants’ loans by Plaintiff and the
18   Class members. In the alternative, Plaintiff seeks to recover from Defendants, jointly
19   and severally, all interest paid on Defendants’ loans by Plaintiff and the Class that
20   exceed the maximum legal rate of 12% interest that may be charged on the subject
21   consumer loans.
22                            VII. PRAYER FOR RELIEF
23          WHEREFORE, Plaintiff requests that the Court enter judgment on behalf of
24   himself and the Class he seeks to represent against Defendants for:
25          (a)     Certification for this matter to proceed as a class action;
26          (b)     Declaratory relief, injunctive relief, actual damages, statutory
27                  damages, treble damages, and punitive damages, as pled herein;
28
     CASE NO. 2:19-2842                         − 41 −

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-02842-RSWL-E Document 1 Filed 04/12/19 Page 43 of 43 Page ID #:43



 1          (c)     Attorney’s fees and costs of suit; and
 2          (d)     Such other and further relief as the Court deems proper.
 3                        VIII. DEMAND FOR JURY TRIAL
 4          Plaintiff demands a trial by jury on all claims so triable.
 5          This 12th day of April, 2019.
 6
     Dated: April 12, 2019                    Respectfully submitted,
 7
 8                                            By:/s/ Michael A. Caddell
                                                Michael A. Caddell (SBN 249469)
 9                                              mac@caddellchapman.com
                                                Cynthia B. Chapman (SBN 164471)
10                                              cbc@caddellchapman.com
                                                Amy E. Tabor (SBN 297660)
11                                              aet@caddellchapman.com
12                                              John B. Scofield, Jr. (pro hac vice
                                                forthcoming)
13                                              CADDELL & CHAPMAN
                                                628 East 9th Street
14                                              Houston TX 77007-1722
15                                              Tel.: (713) 751-0400
                                                Fax: (713) 751-0906
16
                                                 Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
     CASE NO. 2:19-2842                        − 42 −

                                     CLASS ACTION COMPLAINT
